—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Plaintiff commenced this action seeking a declaratory judgment and an injunction after defendants regraded a 20-foot wide parcel of land adjacent to plaintiff’s property and over which plaintiff was granted a drainage license, i.e., "[t]he perpetual right and license to allow water from [his] lands * * * to drain on, over and through” defendants’ adjoining property. After joinder of issue, plaintiff moved and defendants cross-moved for summary judgment. Supreme Court denied the requested relief. The court should have granted defendants’ cross motion for summary judgment dismissing the complaint.
"The general rule is that a request for an injunction or a declaratory judgment is premature if the harm to the plaintiff is contingent upon events that may never occur” (Church of St. Paul & St. Andrew v Barwick, 67 NY2d 510, 535, cert denied 479 US 985, citing Matter of New York State Inspection, Sec. & Law Enforcement Empls. v Cuomo, 64 NY2d 233, 240). Additionally, "[a] declaratory judgment action is appropriate only when there is a substantial legal controversy between the parties that may be resolved by a declaration of the parties’ legal rights (see, CPLR 3001; De Veau v Braisted, 5 AD2d 603, affd 5 NY2d 236, affd 363 US 144 * * *)” (Rice v Cayuga-Onondaga Healthcare Plan, 190 AD2d 330, 333).
The record establishes that neither the regrading of the soil within the licensed area nor the construction undertaken by defendants exclusively upon their adjoining property has adversely affected plaintiff’s drainage license (see, Quinta Doroteia v Wagner, 141 AD2d 711). Thus, plaintiff failed to allege facts demonstrating a substantial legal controversy between the parties that may be determined by a declaration of the parties’ legal rights. Therefore, we modify the order of Supreme Court by granting defendants’ cross motion for summary judgment dismissing the complaint. (Appeals from Order of Supreme Court, Monroe County, Rosenbloom, J.—Summary Judgment.) Present—Pine, J. P., Balio, Callahan, Davis and Boehm, JJ.